Herlihy, J. (concurring).
It seems to me that if the matter were remitted to the board the record might be further developed so that it could make a proper legal decision.
This court has determined that not every voluntary leaving is an automatic disqualification from unemployment benefits even if it involves the specific item of following one’s spouse. (See Matter of Russo [Catherwood], 18 A D 2d 846; Matter of Lauria [Catherwood], 18 A D 2d 848.)
As to vacation with pay, see Matter of Fabian v. Link Div.-Gen. Precision (22 A D 2d 725). (See, also, Labor Law, § 591, subd. 3, par. [a].)
In accord with the liberal interpretation given to the Workmen’s Compensation Law and social legislation in general, the claimant is entitled to every favorable intendment of the legislation and particularly so in view of the fact that employees are liable to pay contributions for this beneficial protection (Workmen’s Compensation Law, § 209).
There is no doubt that the board was wrong in its application of the law and, therefore, I concur in the result because a dissent based on the facts would be of no avail.
Reynolds, Atjlisi and Gbeenblott, JJ., concur with Gibson, P. J.; Heblihy, J., ¡concurs in the result in a separate opinion.
Decision reversed and claim dismissed, without costs.